PARKER, Judge.
Hillsborough County seeks review of the trial court’s award of attorney’s fees in the amount of $32,094 to respondent Walter M. Lopez for his representation of an indigent defendant in a criminal case. We agree with the county that the award of attorney’s fees failed to comply with the hourly rate fixed by the chief judge.
Therefore, we reverse and remand this case to the trial court with directions that it recalculate Lopez’s fee based upon an hourly rate of $40 as established by the chief judge in that circuit. Board of County Commissioners of Hillsborough County v. Lopez, 518 So.2d 372 (Fla. 2d DCA 1987). See also Metropolitan Dade County v. Gold, 509 So.2d 407 (Fla. 3d DCA 1987).
RYDER, A.C.J., and CAMPBELL, J., concur.